I concur with the majority of this court that of the four claims asserted by Mattox, as listed in the majority opinion, the first, third and fourth are without merit. In the journal entry of the court below, another claim, ignoring the law, is mentioned. It is too vague for consideration.
In my opinion, the remaining claim, the second, also is without merit. It is in substance that Mattox was without counsel. In case No. 8396, a journal entry appears filed August 16, 1957, appointing Ralph Merchant as counsel for Mattox. On August 28, 1957, defense counsel filed a motion for a bill of particulars, and on September 13, 1957, defense counsel filed notice of intention to offer proof of an alibi. On September 17, 1957, a judge of the court below signed an order, approved by defense counsel, for the release of money belonging to Mattox.
In case No. 8397, there is an entry filed October 18, 1957, stating that, at the request of Mattox, an attorney was appointed by the court. When the record as a whole is taken into account, I would affirm the judgment of the court below.